Citation Nr: 0404761	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  99-18 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for retinal lattice 
degeneration.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1962 to August 1964.  This matter initially came 
before the Board of Veterans' Appeals (Board) on appeal of a 
May 1999 rating decision by the Chicago, Illinois Department 
of Veterans Affairs (VA) Regional Office (RO).  That rating 
decision also granted service connection for residuals of 
second degrees burns of the face, rated noncompensable.  In 
September 2000 the veteran appeared at a Travel Board hearing 
before the undersigned.  A transcript of that hearing has 
been associated with the record.  The Board remanded the case 
in November 2000 for additional development of the evidence.  
In June 2003 the Board granted a 10 percent rating for scar 
residuals of facial burns, and again remanded the matter of 
service connection for retinal lattice degeneration.  
Informal arguments by the veteran's representative in January 
2004 listed as an issue the matter of the rating for facial 
burn residuals.  The Board's decision on that issue in June 
2003 is final, and that matter is no longer an issue on 
appeal.  38 U.S.C.A. § 7104 (West 2002).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington D.C.  VA will notify you is 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
provided guidance regarding the notice requirements mandated 
by the VCAA.  Here, the Board finds that the notice 
requirements of the VCAA and implementing regulations are 
essentially met.  

The veteran was notified why service connection for retinal 
lattice degeneration was denied in the May 1999 RO rating 
decision which (noteworthy) preceded enactment of the VCAA, 
as well as in a statement of the case (SOC) in August 1999.  
A June 2003 letter (after the Board's June 2003 remand) then 
provided notice of the VCAA, and advised the veteran of the 
evidence needed to establish his claim and of his and VA's 
respective responsibilities in claims development; and a June 
2003 rating then readjudicated the claim.  

While the VCAA letter sent to the veteran in June 2003 
advised him to respond in 30 days, it went on to inform him 
that evidence submitted within one year would be considered.  
Under the Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651,__(Dec. 16, 2003) (to be codified at 
38 U.S.C. § __), the Board may proceed with consideration of 
the appeal.

The remand below provides assistance to the veteran mandated 
by the VCAA; and when the development ordered is completed, 
the RO will readjudicate the claim.  The veteran will be 
provided further notification and opportunity for response, 
as indicated.  He is not prejudiced by this process.  See 
Conway v. Principi, No. 03-7072 (Fed. Cir. January 7, 2004).

It appears clear that the veteran has right eye pathology in 
the form of retinal lattice degeneration.  See March 1999 VA 
optometry assessment note, and VA progress notes in June 2000 
and September 2001.  What remains necessary for him to 
establish service connection for such pathology is competent 
evidence that this is a disability related to injury in 
service.  Hickson v. West, 12 Vet. App. 247 (1999).  Although 
he was afforded a VA examination in February 2003, the 
findings reported included insufficient detail and opinion to 
adequately address the medical questions that must be 
resolved in order to fairly adjudicate this claim.  
Consequently, therefore, despite the two previous remands 
already in this appeal, further development is necessary.  

The record also shows that the veteran has been receiving VA 
medical treatment on a somewhat regular basis since 
approximately 1975.  The most recent treatment record in his 
file is dated in January 2003, suggesting that further VA 
treatment records may be outstanding.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain all records of 
VA treatment the veteran has received for 
his eyes since January 2003. 

2.  The RO should then arrange for a VA 
ophthalmologic examination to ascertain 
whether the veteran's retinal lattice 
degeneration is a disability related to 
an injury (heater explosion) in service.  
The veteran's claims folder must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  Upon review of the file and 
examination of the veteran, the examiner 
should provide an opinion as to the 
following:

a)  Does the veteran, as likely as not, 
have retinal lattice degeneration eye 
disability?

b)  If so, is such disability due to a 
heater explosion injury in service?

c)  If not, what is the likely etiology 
of any such pathology? 

The examiner should explain the rationale 
for all opinions given.

3.  The RO should then readjudicate the 
veteran's claim.  If it remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
SOC and afforded the opportunity to 
respond.  The case should be returned to 
the Board, if in order, for further 
appellate review

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky V. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


